Title: To George Washington from Henry Knox, 28 August 1792
From: Knox, Henry
To: Washington, George



Sir
War department August 28. 1792

I have the honor to acknowledge the receipt of your favor of the 22d instant after the departure of the post on Monday Morning the 27th.
The Secretary of the Treasury, the Attorney General and myself have had two separate meetings, yesterday and to day upon the subject of the Georgia dispatches. We have, in substance, adopted the ideas, you were pleased to communicate in your favor of the 19th instant—The details will be prepared and submitted to your consideration as soon as possible.
Colonel Fish is upon a tour of reviewing the Militia, which will require a considerable time to finish—I will immediately in your name offer him the appointment of the office of Adjutant General; and in order to secure an answer it shall be forwarded from New York by Express.
A Lieutenant Schuylers resignation, of the Artillery, has been received. He was accused of a long course of intoxication and was ordered either to take his trial or resign—The vacancy has long been expected and was eagerly desired by Colonel Burr for a Mr Peter Van Allen a young Gentleman of the State of New York of liberal education, bred to the Law and of good Character—Mr Burr has pledged himself for his fitness for the Office—his name was brought forward, on the augmentation of the troops, as a Captain—but the local arrangements rendered that grade unattainable—If it should meet your approbation, I request leave to notify Mr Van Allen of the vacancy and offer it to him. I have the honor to be with the highest respect Your obedient servant.

H. Knox

